DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-22 and 25 in the reply filed on April 19, 2022 is acknowledged.  The traversal is on the ground(s) that the pending restriction is too restrictive.  This is not found persuasive because the groups of inventions are directed to divergent subject matter and different categories of invention.
The requirement is still deemed proper and is therefore made FINAL. Claims 23-24 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Janowicz et al. (“Janowicz”, US 2015/0361317 A1).
Regarding claims 1, 3, 6, 8, 9, 19, Janowicz discloses a hot melt adhesive (title) and teaches it comprises 20 to 95 wt.% urethane prepolymer ([0056]). The urethane prepolymer is formed from around 5 to 35% polyisocyanate compound by weight and 95 to 65% polyols by weight ([0057]). Janowicz teaches including 1 to 80 wt.% acrylic (co)polymer having a Mw of around 7,000 to 200,000 g/mol ([0035]). Janowicz suggests the use of diluent was known ([0005]) and that the composition preferably contains less than 3% w/w solvent ([0012]). 
Further regarding claim 1 and with regard to claims 4 and 5, Janowicz teaches polyester polyols having a Mw of 250-8000 ([0049]).
Janowicz does not expressly teach the same ranges. However, the ranges overlap substantially, rendering the claims obvious.
As to claim 2, Janowicz teaches HDI and 4,4’-diphenylmethane-diisocyanate ([0053]), inter alia.
As to claim 7, Janowicz teaches including methyl methacrylate ([0029]).
As to claims 10-18, Janowicz teaches n-butyl acrylate, n-butyl methacrylate, 2-ethylhexyl methacrylate ([0029]), inter alia, which are also provided as examples of the meth(acrylate) oligomer in Applicant’s invention. Janowicz also teaches including castor oil ([0051]) and dimer fatty acids ([0050]), which would be expected to have the same properties as those claimed by Applicant.
As to claim 20, Janowicz teaches additives such as fillers, pigments, and plasticizers ([0060]), inter alia.
As to claim 21, Janowicz teaches (alk)acrylic acid and maleates ([0029]), inter alia.
As to claims 22 and 25, Janowicz teaches the adhesive is a moisture-reactive hot melt adhesive composition (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746